Citation Nr: 0938924	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from June 1960 to 
May 1962.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Fargo, North Dakota.

In June 2009, the Board referred the case to the Veterans 
Health Administration ("VHA") for a medical opinion on the 
Veteran's claims.  In July 2009, the opinion was received and 
associated with the claims folder.  In July 2009, the Veteran 
was furnished a copy of the opinion and was advised that he 
had 60 days to submit relevant evidence or argument in 
response.  See 38 C.F.R. §§ 20.901, 20.903 (2009).  In 
September 2009, he submitted a letter expressing his 
disagreement with the findings contained in the VHA opinion 
and a waiver of his right to have his case remanded to the 
agency of original jurisdiction ("AOJ") for review of the 
claim.  

The Board notes that the Veteran initially claimed 
entitlement to service connection for hearing loss, 
dizziness, and tinnitus.  In the September 2005 rating 
decision, the RO recharacterized the Veteran's claims as 
entitlement to service connection for Meniere's Disease, 
claimed as hearing loss, tinnitus and dizziness.  In his VA 
Form 9, the Veteran specifically indicated that he did not 
wish to appeal the issues of entitlement to service 
connection for Meniere's Disease or for dizziness.  He 
explained that, instead, he wished to appeal the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  He essentially contended that, although he 
acknowledges that he had Meniere's Disease prior to service, 
and that such disease can be manifested by hearing loss and 
ringing in the ears, he believes that at least a portion of 
his current hearing loss and tinnitus are the result of 
acoustic trauma in service.  In accordance with the Veteran's 
contentions, the Board has recharacterized the issues on 
appeal as identified on the title page of this decision.  

The Board notes that a June 1964 rating decision, the RO 
discussed the Veteran's reports of hearing loss and ringing 
in his ears.  However, the issue specifically denied in that 
decision was entitlement to service connection for 
labyrinthitis, which, at that time, was the disease believed 
to be responsible for his symptoms.  Pursuant to the holding 
of the United States Court of Appeals for the Federal Circuit 
in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), claims 
that are based upon distinctly and properly diagnosed 
diseases or injuries must be considered separate and distinct 
claims.  Consequently, the Board finds that the current 
claims of service connection for hearing loss and tinnitus 
are appropriately construed as original claims, rather than 
as an attempt to reopen a previously denied claim.


FINDINGS OF FACT

1.  The record clearly and unmistakably demonstrates that the 
Veteran had Meniere's Disease prior to entering service.

2.  The record does not contain clear and unmistakable 
evidence showing that the Veteran's manifestations of hearing 
loss and tinnitus were not aggravated by service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2009).

2.  Service connection for bilateral tinnitus is warranted.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Furthermore, in light 
of the favorable decision for the Veteran in this case, any 
error in the timing or content of VCAA notice, if shown, 
would be moot.

 II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) ( 2009).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (2009).  Only those conditions 
recorded in examination reports can be considered as 
"noted,"  38 C.F.R. § 3.304(b) (2009), and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id. § 3.304(b)(1).  Determination of the 
existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion (see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the Veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000)).  
The burden is on VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
opposed to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Since November 1, 1967, those standards have been 
set by the International Standards Organization ("ISO")-
American National Standards Institute ("ANSI").  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

III.  Service connection for bilateral hearing loss and 
bilateral tinnitus.

The Veteran contends that his current bilateral hearing loss 
and tinnitus are, at least in part, related to service.  
Specifically, he asserts that prior to service, he had 
Meniere's Disease, a disorder of the inner ear that can 
affect hearing, and is often characterized by episodes of 
tinnitus and progressive hearing loss.  However, he also 
contends that his exposure to acoustic trauma during service 
resulted in a worsening or aggravation of his hearing loss 
and tinnitus.  

As an initial matter, the Board notes that the Veteran's June 
1960 enlistment examination report revealed normal hearing 
acuity of 15 out of 15 bilaterally on the whispered voice 
examination; audiological puretone thresholds were not 
measured.  The examination report itself, however, makes no 
mention of Meniere's disease, hearing loss problems or 
tinnitus.  On the back of the examination report, the 
examiner noted that the Veteran had mentioned experiencing 
car-sickness as a child.  Similarly, on the accompanying 
medical history report, the Veteran checked the box for 
"yes" regarding the question of whether he then had or had 
ever had any ear, nose or throat problems.  On the back of 
the form, he wrote the word "ears," followed by the name 
and city of his private physician.  In the physician's 
summary, it was again noted that the Veteran had mentioned 
experiencing car-sickness as a child.  

Service treatment records show that during a dispensary visit 
in September 1960, the Veteran reported a history of 
bilateral earaches off and on since 1956, when he had been 
working in a factory, in which he had been exposed to loud 
noises.  He said that it was at that time that he first noted 
the onset of occasional tinnitus, primarily in the right ear, 
as well as some right ear hearing loss.  The Veteran reported 
that he had continued working in the factory for another 
eight months until he found another job in a quieter 
environment, at which time he noticed that, with the 
exception of tinnitus, most of his symptoms seemed to 
improve.  He said that in July 1960, during basic training, 
he experienced an increase in tinnitus, as well as sharp 
pains in the right ear triggered by noise.  He said that he 
was then currently assigned to a mortar platoon, which 
further aggravated his condition, and felt that he had a 
definite reduction in hearing with tinnitus in the right ear.  
An ear examination revealed normal bilateral canals and 
tympanic membranes.  The diagnosis was possible Meniere's 
Syndrome; the examiner recommended that the Veteran have no 
exposure to loud noises and undergo an audiometric evaluation 
with an ear, nose and throat ("ENT") specialist. 

The September 1960 service treatment records indicate that 
the Veteran was seen at the ENT clinic for an ear evaluation 
and ear plug fitting.  The examiner noted that the 
appointment was routine, and he told the Veteran to return 
for any episodes of acute exacerbation.  The following month, 
the Veteran returned to the ENT clinic, where an examination 
revealed that the tympanic membranes and cranial nerves were 
normal and intact.  An audiological evaluation revealed that 
he had mild, high frequency hearing loss, but otherwise 
essentially normal pure tone hearing bilaterally.  However, 
the examiner specifically concluded that the condition was 
not disabling.  The treatment notes also show that the 
Veteran was issued ear plugs at that time.  The service 
treatment records reveal no further complaints from the 
Veteran until October 1961, when he was again examined at the 
ENT clinic for tinnitus, at which time, it was noted that 
there was a distinct seasonal variation to his 
symptomatology, with an increase in cold weather.  The 
examiner also noted that the Veteran played on a basketball 
team and said that his symptoms had no affect on this 
activity. 

At the Veteran's March 1962 service separation examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):



HERTZ




500
1000
2000
3000
4000
RIGHT
5
20
20
--
10
LEFT
5
20
20
--
45

The results showed that the criteria for hearing loss as 
described under 38 C.F.R. § 3.385 were met for the left ear, 
as the auditory threshold reached a level of at least 40 
decibels for any frequency.  However, the criteria for 
hearing loss was not met for the right ear.

The evidence of record shows that following service, the 
Veteran neither sought treatment for, nor received a 
diagnosis of hearing loss or tinnitus until March 1972, when 
he was seen at the Mayo Clinic for equilibratory tests.  He 
reported that he was now experiencing fluctuations in his 
hearing acuity, particularly in the right ear, which was the 
same ear that he complained about most during service.  He 
also noted that he had a cousin who suffered from the same 
condition.  The claims folder indicates that the Veteran 
continued to receive treatment at the Mayo Clinic for his 
hearing loss and tinnitus through at least June 2005.  A 
review of the audiometric findings during this time reveals 
that his hearing acuity continued to fluctuate, but generally 
worsened.  For example, in March 1972, the audiometric 
threshold in his right ear was 45 decibels; the left ear was 
25 decibels.  However, by March 1991, the audiometric 
threshold in his right ear was 85 decibels; his left ear was 
80 decibels.

In July 2005, the Veteran was afforded a VA audiology 
examination, in which audiological puretone thresholds were 
measured as follows:
  


HERTZ




500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
85
80
80
90
80

The examiner noted that he could not determine the Veteran's 
speech recognition ability at the limits of the machine.  The 
examination results showed that the criteria for hearing loss 
as described under 38 C.F.R. §3.385 were met for both the 
right and left ear.  The examiner diagnosed the Veteran with 
bilateral hearing loss and tinnitus and concluded that his 
hearing problems were related to the Meniere's Syndrome that 
began in 1957.  He opined, however, that it was less likely 
than not that the Veteran's hearing loss or tinnitus were the 
result of military service.  In a September 2005 addendum, 
the examiner added that there did not appear to be anything 
in the Veteran's military history that would have caused the 
symptoms of his Meniere's Syndrome to become worse during 
service, thus, he concluded that there had been no 
aggravation of his hearing loss or tinnitus during service.

In August 2007, the Veteran was afforded a second VA 
audiology examination, in which audiological puretone 
thresholds were measured as follows:
  


HERTZ




500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
80
80
80
85
85

Again, the examination results showed that the criteria for 
hearing loss as described under 38 C.F.R. §3.385 were met for 
both the right and left ear.  The examiner also noted that he 
was unable to determine the Veteran's speech recognition 
thresholds.  He concluded that the Veteran had bilateral 
hearing loss and bilateral tinnitus and opined that they both 
were the result of his Meniere's Syndrome that developed in 
1957 while he was working in a factory prior to service.  As 
to the question of whether service aggravated either of his 
conditions, the examiner stated that there was no way to tell 
whether his hearing loss and tinnitus were the result of 
noise exposure or other factors, and concluded that he could 
not provide an opinion without resorting to speculation. 

As noted above, in June 2009, the Board requested a VHA 
medical opinion.  The Board asked the specialist to review 
the record and provide an opinion as to the likelihood that 
the Veteran's bilateral hearing loss and tinnitus were either 
caused or permanently aggravated by active duty service.    

In July 2009, the Veteran's records were reviewed by a VA 
physician who specializes in otolaryngology.  He concluded, 
based on a review of the Veteran's service treatment records 
and post-service records, that it was more likely than not 
that the symptoms of the Veteran's Meniere's Syndrome 
worsened or were aggravated during service, but noted that 
this appeared to represent a natural progression of the 
disease.  However, he concluded that the Veteran's left ear 
hearing loss apart from the Meniere's was at least as likely 
as not related to acoustic trauma in service.  He further 
concluded that the Veteran's right ear hearing loss was not 
related to service, as he demonstrated normal hearing in the 
right ear at service separation.  He also concluded that the 
Veteran's bilateral tinnitus was more likely than not related 
to Meniere's Syndrome, and therefore, pre-existed service and 
was not aggravated by service.  

In addition to the VA examiner's findings, the Board notes 
that in June 2007, the Veteran also submitted an opinion by 
his own private audiologist, M. Frisk.  Mr. Frisk noted the 
Veteran's reported history of acoustic trauma, hearing loss 
and tinnitus in service, adding that the military had not 
provided the Veteran with any hearing protection (the Board 
notes that this statement is contradicted by the Veteran's 
service treatment records; it is unclear whether the Veteran 
told him that he was not initially given hearing protection, 
or whether the audiologist arrived at this conclusion 
independently).  Mr. Frisk concluded that, based on his 
review of the Veteran's service treatment records, the 
symptoms that he experienced during service were a result of 
his pre-existing Meniere's disease.  He then opined that the 
Veteran's exposure to acoustic trauma, in the form of rifle 
and machine gun fire, "would certainly aggravate and 
contribute" to the Veteran's current hearing loss and 
tinnitus.  Id.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

At the outset of this discussion, the Board finds that 
although none of the Veteran's symptoms related to his pre-
existing Meniere's Syndrome (i.e., hearing loss, tinnitus) 
were noted at induction, the fact that the Veteran sought 
treatment on several occasions during service and admitted 
that he had been diagnosed with the disorder and experienced 
symptoms prior to active duty, as well as the clinical 
findings diagnosing the condition during service, is in and 
of itself clear and unmistakable evidence of the pre-
existence of the conditions.  See Miller v. West, 11 Vet. 
App. 345 (1998).  However, as set forth in VAOPGCPREC 3-2003, 
in order to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence that the preexisting 
disorder was not aggravated in service.

In this regard, the Board concludes that the lay evidence 
presented by the Veteran as to the worsening of his hearing 
loss and tinnitus is generally credible and ultimately 
competent.  As noted, the Veteran's service treatment records 
show that he repeatedly sought treatment for hearing 
problems, including complaints of increased hearing loss and 
tinnitus, several times during active service.  

As discussed, there are conflicting medical opinions of 
record.  The July 2005 VA examiner diagnosed the Veteran with 
bilateral hearing loss and tinnitus and concluded that his 
hearing problems were related to the Meniere's Syndrome that 
began in 1957.  He further opined that it was less likely 
than not that the Veteran's hearing loss or tinnitus were the 
result of military service.  In a September 2005 addendum, 
the examiner added that there did not appear to be anything 
in the Veteran's military history that would have caused the 
symptoms of his Meniere's Syndrome to become worse during 
service, thus, he concluded that there had been no 
aggravation of his hearing loss or tinnitus during service.

In August 2007, another VA examiner also found that the 
Veteran had bilateral hearing loss and bilateral tinnitus and 
opined that they both were the result of his Meniere's 
Syndrome that developed in 1957 while he was working in a 
factory prior to service.  As to the question of whether 
service aggravated either of his conditions, the examiner 
stated that there was no way to tell whether his hearing loss 
and tinnitus were the result of noise exposure or other 
factors, and concluded that he could not provide an opinion 
without resorting to speculation. 

In June 2009, the specialist in otolaryngology concluded, 
based on a review of the Veteran's service treatment records 
and post-service records, that it was more likely than not 
that the symptoms of the Veteran's Meniere's Syndrome 
worsened or were aggravated during service, but noted that 
this appeared to represent a natural progression of the 
disease.  However, he concluded that the Veteran's left ear 
hearing loss apart from the Meniere's was at least as likely 
as not related to acoustic trauma in service.  He also 
concluded that the Veteran's right ear hearing loss was not 
related to service, as he demonstrated normal hearing in the 
right ear at service separation.  He further concluded that 
the Veteran's bilateral tinnitus was more likely than not 
related to Meniere's Syndrome, and therefore, pre-existed 
service and was not aggravated by service.  

As noted, Mr. Frisk concluded that, based on his review of 
the Veteran's service treatment records, the symptoms that he 
experienced during service were a result of his pre-existing 
Meniere's disease.  He opined, however, that the Veteran's 
exposure to acoustic trauma, in the form of rifle and machine 
gun fire, "would certainly aggravate and contribute" to the 
Veteran's current hearing loss and tinnitus.

The Board is concerned that Mr. Frisk's notation that the 
Veteran did not use hearing protection appears to be 
contradicted by the Veteran's service treatment records.  
However, given the burdensome standard set forth under 38 
U.S.C.A. § 1111, the Board must recognize that his opinion is 
nevertheless from a professional with training in disorders 
such as hearing loss and tinnitus, and that the VHA opinion 
obtained in June 2009 did conclude that the Veteran's 
symptoms likely worsened during service.  Ultimately, the VHA 
physician did find that the right ear hearing loss and 
tinnitus were less likely than not related to service, but 
that physician also provided a favorable opinion as to the 
left ear hearing loss.  

In any event, given the stringent standard set forth under 38 
U.S.C.A. § 1111, the Board cannot conclude that the evidence 
clearly and unmistakably shows that the Veteran's bilateral 
hearing loss and tinnitus were not aggravated by service.  38 
U.S.C.A. §§ 1111; 38 C.F.R. § 3.306(b).  Therefore, the Board 
will grant the Veteran's claim of service connection for 
bilateral hearing loss and tinnitus.




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


